Exhibit 10.1

SOHU.COM (SEARCH) LIMITED

ALIBABA INVESTMENT LIMITED

SHARE PURCHASE AGREEMENT

for

SERIES A PREFERRED SHARES OF SOGOU INC.

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of June 27, 2012, by
and among Sohu.com (Search) Limited, a company incorporated under the laws of
the Cayman Islands (“Sohu Search”), and Alibaba Investment Limited, a company
incorporated under the laws of the British Virgin Islands (“Alibaba”), and Sogou
Inc. a company incorporated under the laws of the Cayman Islands (“Sogou”) (Sohu
Search, Alibaba and Sogou collectively referred to as the “Parties,” and each, a
“Party”).

RECITALS

 

A. Alibaba is the sole record and beneficial owner of all right, title and
interest in and to twenty-four million (24,000,000) Series A Preferred Shares,
par value US$0.001 per share (the “Preferred Shares”), of Sogou.

 

B. Alibaba wishes to sell to Sohu Search and Sohu Search wishes to purchase from
Alibaba all of the Preferred Shares held by Alibaba.

 

C. As a condition of such sale and purchase and Alibaba’s receipt from Sohu
Search of the purchase price therefor, Alibaba is willing to terminate all of
its rights, subject to the simultaneously termination of certain of its
obligations under the Sogou Series A Purchase Agreement, Investors’ Rights
Agreement, and Right of First Refusal & Co-Sale Agreement and Side Agreement
(each as defined below) entered into by Alibaba and other parties in connection
with its purchase from Sogou of the Preferred Shares being sold by Alibaba
hereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. For purpose of this Agreement, capitalized terms used herein and
not otherwise defined herein will have the same meanings as are given to such
terms in the Sogou Series A Purchase Agreement and the following terms will have
the following meanings:

(a) The term “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person.

 

-1-



--------------------------------------------------------------------------------

(b) The term “Agreement” has the meaning set forth in the Preamble of this
Agreement.

(c) The term “Arbitration Rules” has the meaning set forth in Section 6.2(a)
hereof.

(d) The term “Closing” has the meaning set forth in Section 2.2 hereof.

(e) The term “Hong Kong S.A.R.” means the Hong Kong Special Administrative
Region.

(f) The term “Investors’ Rights Agreement” means the Investors’ Rights
Agreement, dated as of October 22, 2010, by and among Sogou, the holders of
Ordinary Shares of Sogou listed in Exhibit A thereto and the investors listed in
Exhibit B thereto.

(g) The term “Lien” means any mortgage, pledge, claim, security interest,
encumbrance, title defect, lien, charge, easement, adverse claim, restrictive
covenant, including any restriction on the use, voting, receipt of income, or
exercise of any attributes of ownership.

(h) The term “Liability” means, with respect to any Person, all debts,
obligations, liabilities owed by such Person of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due.

(i) The term “Preferred Shares” has the meaning set forth in the Recitals of
this Agreement.

(j) The term “Purchase Price” has the meaning set forth in Section 2.1 hereof.

(k) The term “Purchased Shares” has the meaning set forth in Section 2.1 hereof.

(l) The term “Right of First Refusal & Co-Sale Agreement” means the Right of
First Refusal and Co-Sale Agreement, dated October 22, 2010, by and among Sogou,
the holders of Ordinary Shares of Sogou listed in Exhibit A thereto and the
investors listed in Exhibit B thereto.

(m) The term “Side Agreement” means the Side Agreement, dated as of October 22,
2010, by and among Sohu.com Inc., Photon Group Limited, Dr. Charles Zhang,
Alibaba, and China Web Search (HK) Limited.

(n) The term “Sogou Series A Purchase Agreement” means the Series A Preferred
Share Purchase Agreement, dated as of October 2, 2010, by and among Sogou, Sogou
(BVI) Limited, Sogou Hong Kong Limited, Beijing Sogou Technology Development
Co., Ltd., Beijing Sogou Information Service Co., Ltd., Sohu.com Inc. and the
purchasers listed on Schedule A thereto.

 

-2-



--------------------------------------------------------------------------------

2. Purchase and Sale of Securities.

2.1 Purchase and Sale of Preferred Shares. Subject to the terms and conditions
of this Agreement, Sohu Search agrees to purchase at the Closing, and Alibaba
agrees to sell to Sohu Search at the Closing, twenty-four million
(24,000,000) Preferred Shares (such 24,000,000 Preferred Shares, the “Purchased
Shares”) for a purchase price of US$1.075 per share, amounting to an aggregate
purchase price of US$25,800,000 (the “Purchase Price”).

2.2 Closing.

(a) The consummation of the purchase and sale of the Purchased Shares pursuant
to Section 2.1 hereof (the “Closing”) shall take place at the offices of Sohu
Search in Beijing on June 30, 2012, or at such other time and place as Sohu
Search and Alibaba agree upon orally or in writing.

(b) At the Closing, the Parties will exchange PDF versions of the following via
email (and will deliver originals of the same within five (5) Business Days
after the Closing):

(i) Alibaba shall deliver to Sohu Search the following:

(1) an instrument of transfer (the “Instrument of Transfer”) in the form
attached hereto as Exhibit A duly signed by Alibaba;

(2) a letter from Zeng Ming in the form attached hereto as Exhibit B duly signed
by Zeng Ming;

(3) an Amendment and Waiver Agreement in the form attached hereto as Exhibit C
(the “Amendment and Waiver Agreement”), duly signed by Alibaba, among other
things (i) terminating all of Alibaba’s rights and obligations under Sogou
Series A Purchase Agreement, other than such rights and obligations under the
provisions of Section 7.6 (Confidentiality) thereof, which will remain in full
force and effect (ii) terminating all of Alibaba’s rights and obligations under
the Investors’ Rights Agreement, the Right of First Refusal & Co-sale Agreement
and the Side Agreement, and (iii) providing for the waiver by Photon Group
Limited and China Web Search (HK) Limited respectively waiving their rights of
first refusal and rights of co-sale that would otherwise apply to the offer and
sale of the Purchased Shares by Alibaba to Sohu Search pursuant to this
Agreement (subject to Photon Group Limited’s and China Web Search (HK) Limited’s
due signature of the Amendment and Waiver Agreement). Alibaba shall use its
commercially reasonable efforts to assist Sogou in obtaining China Web Search
(HK) Limited’s signature to the Amendment and Waiver Agreement;

(4) an adopted board resolution of Sogou duly signed by Zeng Ming approving the
transactions contemplated hereunder.

 

-3-



--------------------------------------------------------------------------------

(ii) Sohu Search shall deliver (or shall cause Sogou to deliver) to Alibaba the
following:

(1) Purchase Price by wire transfer of immediately available funds to a bank
account designated in writing by Alibaba;

(2) (at the Closing or as soon thereafter as practicable) a certified true copy
of the updated register of members of Sogou reflecting the transfer to Sohu
Search from Alibaba all of the Purchased Shares and the updated register of
directors of Sogou reflecting the resignation of Zeng Ming, each certified by
the registered agent of Sogou;

(3) the Instrument of Transfer duly signed by Sohu Search;

(4) the Amendment and Waiver Agreement duly signed by the parties thereto (other
than Alibaba);

(5) duly executed board resolutions of Sohu Search approving the transactions
contemplated hereunder;

(6) copies of duly adopted board resolutions of Sogou (duly signed by the
directors of Sogou other than Zeng Ming) approving the transactions contemplated
hereunder;

(7) (at the Closing or as soon thereafter as practicable) a duly approved
amendment to Sogou’s Amended and Restated Memorandum of Association in the form
attached hereto as Exhibit D, effective as of the Closing, to remove all
references to, and to terminate all rights and obligations of, Alibaba
thereunder.

3. Representations and Warranties of Sohu Search. Sohu Search hereby represents
and warrants to each of Alibaba and Sogou that each of the statements contained
in this Section 3 is true and complete as of the date of this Agreement, and
that each of such statements shall be true and complete on and as of the date of
the Closing, with the same effect as if made on and as of the date of the
Closing.

3.1 Authorization. Sohu Search has full power and authority to enter into this
Agreement, and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

3.2 Purchase Entirely for Own Account. The Purchased Shares will be acquired by
Sohu Search for investment for its own account or the account of one or more of
its Affiliates, not as a nominee or agent, and not with a view to the
distribution of any part thereof, and Sohu Search has no present intention of
selling, granting any participation in, or otherwise distributing the same.

 

-4-



--------------------------------------------------------------------------------

3.3 Governmental Approvals. No Government Approval on the part of Sohu Search is
required on or prior to the Closing in connection with its valid execution,
delivery, or performance of the transactions contemplated by this Agreement.

3.4 No Brokers. Neither Sohu Search nor any of its Affiliates has any agreement
with any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement, and none of them has incurred any Liability for
any brokerage fees, agents’ fees, commissions or finders’ fees in connection
with the consummation of the transactions contemplated herein.

4. Representations and Warranties of Alibaba. Alibaba hereby represents and
warrants to Sohu Search that each of the statements contained in this Section 4
is true and complete as of the date of this Agreement, and that each of such
statements shall be true and complete on and as of the date of the Closing, with
the same effect as if made on and as of the date of the Closing:

4.1 Authorization. Alibaba has full power and authority to enter into this
Agreement, and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

4.2 Title to Purchased Shares. Alibaba is the sole record and beneficial
ownership of the Purchased Shares, free and clear of all Lien, except for Photon
Group Limited’s and China Web Search (HK) Limited’s rights of first refusal and
rights of co-sale under the Right of First Refusal & Co-Sale Agreement.

4.3 Governmental Approvals. No Government Approval on the part of Alibaba is
required on or prior to the Closing in connection with its valid execution,
delivery, or performance of the transactions contemplated by this Agreement.

4.4 No Brokers. Neither Alibaba nor any of its Affiliates has any agreement with
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement, and none of them has incurred any Liability for
any brokerage fees, agents’ fees, commissions or finders’ fees in connection
with the consummation of the transactions contemplated herein.

5. Representations and Warranties of Sogou. Sogou hereby represents and warrants
to each of Sohu Search and Alibaba that each of the statements contained in this
Section 5 is true and complete as of the date of this Agreement, and that each
of such statements shall be true and complete on and as of the date of the
Closing, with the same effect as if made on and as of the date of the Closing:

5.1 Authorization. Sogou has full power and authority to enter into this
Agreement, and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

-5-



--------------------------------------------------------------------------------

5.2 Governmental Approvals. No Government Approval on the part of Sogou is
required on or prior to the Closing in connection with its valid execution,
delivery, or performance of the transactions contemplated by this Agreement.

5.3 No Brokers. Neither Sogou nor any of its Affiliates has any agreement with
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement, and none of them has incurred any Liability for
any brokerage fees, agents’ fees, commissions or finders’ fees in connection
with the consummation of the transactions contemplated herein.

6. Governing Law and Dispute Resolution.

6.1 Governing Law. This Agreement shall be governed by and construed under the
Laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York, without regard to
principles of conflict of laws thereunder.

6.2 Dispute Resolution.

(a) Each of the Parties hereto irrevocably (i) agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in the Hong Kong S.A.R. under the UNCITRAL Arbitration
Rules in accordance with the HKIAC Procedures for the Administration of
International Arbitration in force at the date of this Agreement (the
“Arbitration Rules”), (ii) waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such arbitration, and (iii) submits to the exclusive jurisdiction of the
Hong Kong S.A.R. in any such arbitration. There shall be one (1) arbitrator,
selected in accordance with the Arbitration Rules. The decision of the
arbitrator shall be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Parties to the arbitration shall each pay an equal
share of the costs and expenses of such arbitration, and each Party shall
separately pay for its respective counsel fees and expenses.

(b) In the event of two or more arbitrations having been commenced under this
Agreement, the tribunal in the arbitration first filed (the “Principal
Tribunal”) may in its sole discretion, upon the application of any Party to the
arbitrations, order that the proceedings be consolidated before the Principal
Tribunal, which will have the jurisdiction to resolve all disputes forming part
of the consolidation order, if (i) there are issues of fact and/or law common to
the arbitrations, (ii) the interests of justice and efficiency would be served
by such a consolidation, and (iii) no prejudice would be caused to any Party in
any material respect as a result of such consolidation, whether through undue
delay or otherwise. Such application shall be made as soon as practicable and
the Party making such application shall give notice to the other Parties to the
arbitrations.

 

-6-



--------------------------------------------------------------------------------

7. Miscellaneous Provisions.

7.1 Termination. The Parties will use their respective reasonable best efforts
to cause the Closing to occur as soon as practicable after the date hereof. If,
despite such reasonable best efforts, the Closing has not occurred by July 22,
2012, this Agreement will be terminated and will have no further force or
effect.

7.2 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.4 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the Party to be notified, (ii) when received, if sent by confirmed
email during normal business hours of the recipient, and if not, then on the
next Business Day, (iii) when sent by facsimile at the number shown below the
signature of each Party on the signature page of this Agreement, upon receipt of
confirmation of error-free transmission, or (iv) three (3) Business Days after
deposit with an international reputable overnight delivery service, postage
prepaid, sent to the address shown below the signature of each Party on the
signature page of this Agreement (or at such other addresses as shall be
specified by notice given in accordance with this section), with next- or
second-business-day delivery guaranteed, provided that the sending Party
receives a confirmation of delivery from the delivery service provider.

7.5 Expenses. Each Party shall pay all of its own costs and expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing Party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such Party may be entitled.

7.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Sohu Search, Alibaba, and Sogou. Any amendment or waiver
effected in accordance with this section shall be binding upon each of the
Parties hereto.

7.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under or in conflict with applicable laws or regulations of any
jurisdiction, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

-7-



--------------------------------------------------------------------------------

7.8 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire understanding and agreement among the Parties and no Party
shall be liable or bound to any other Party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

7.9 Specific Performance. The Parties hereto acknowledge that, in view of the
transactions contemplated by this Agreement, each Party would not have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agrees that the
non-breaching Parties shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which such non-breaching Parties may
be entitled at law or in equity.

7.10 No Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right, power or remedy hereunder at any
one or more times be deemed a waiver or relinquishment of such right, power or
remedy at any other time or times.

7.11 Further Assurances. Upon the terms and subject to the conditions herein,
each of the Parties hereto agrees to use its reasonable best efforts to take or
cause to be taken all action, to do or cause to be done, to execute such further
instruments, and to assist and cooperate with the other Parties hereto in doing,
all things necessary, proper or advisable under applicable Laws or otherwise to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement and, to the extent reasonably
requested by another Party, to enforce rights and obligations pursuant hereto.

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Share Purchase Agreement as
of the date first written above.

 

SOHU SEARCH: SOHU.COM (SEARCH) LIMITED By:       Name: Carol Yu Title:
Co-President and Chief Financial Officer Address: c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

Fax: (8610) 62726588

SOGOU: SOGOU INC. By:      

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

Fax: (8610) 62726588

ALIBABA: ALIBABA INVESTMENT LIMITED By:       Name: Joseph C. Tsai Title:
Director

 